Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
Claims 22-24, 30, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 has been amended to require that the polyisocyanurate foam-forming composition comprise 1.42 to 10.0 wt% of potassium octoate and 0.1-10 wt% of potassium acetate. Applicant relies on ¶ 42 with reference to typical amounts of catalysts being 0.1 to 10.0 wt% and Table 9 for support, the latter of which Applicant calculates as possessing 1.42 wt% of potassium octoate. 
¶ 42 states: “In certain embodiments, one or more catalysts are used in the foam-forming composition. Any suitable catalyst may be used… A catalyst for the trimerization of polyisocyanates, such as an alkali metal alkoxide or carboxylate, or certain tertiary amines, are often employed. Such catalysts are used in an amount which measurably increases the rate of reaction of the polyisocyanate. Typical amounts are 0.1 to 10.0 % by weight, based on the total weight of the foam-forming composition.” (emphasis added). Thus, the 0.1-10 wt% range does not pertain to individual catalysts, nor does it pertain to alkali metal carboxylate catalysts. Rather, the 0.1-10 wt% range pertains to the total amount of the one or more catalysts. Therefore, written support is not found for a 1.42 to 10.0 wt% concentration range associated with potassium octoate, a 0.1 to 10.0 wt% concentration range associated with potassium acetate, or a combination of these features (e.g. a composition with 10 wt% potassium octoate and 10 wt% potassium acetate for a total of 20 wt% catalyst). In view of this, claim 22 fails to comply with the written description requirement. 
As claims 23, 24, 30, and 40 depend from claim 22, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 103
Claims 22-24, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Polymeric Foams: Mechanisms and Materials) in view of Stowell (US 2009/0156704 A1) and Letts (U.S. Pat. No. 7,612,120).
Regarding Claims 22-24, 30, and 40, Lee teaches polyisocyanurate faced foam laminates comprising rigid polyisocyanurate foam with facing material adhered to surface (see Pages 278-279, Figure 7.9; also discussion concerning laminates at Page 280-281). Lee teaches in the building construction industry, insulation thicknesses of 2-20 cm is typically used (Pages 280-281), equivalent to about 0.8-7.9 inches. Such a thickness range overlaps what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lee suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lee. See MPEP 2123.
Lee differs from the subject matter claimed in that the particular polyisocyanurate foam with particular blowing agent/LTTR characteristics is not described. Stowall teaches polyurethane/polyisocyanurate foams (Abstract; Examples) suitable for use as insulation products in building materials (¶ 48). Stowall teaches the foams provide effective flame retardancy characteristics while improving physical properties and reducing costs (¶ 10-11). It would have been obvious to one of ordinary skill in the art to utilize the polyisocyanurate foams of Stowall within the laminates of Lee because doing so would provide effective flame retardancy characteristics while improving physical properties and reducing costs as taught by Stowall. 
Stowall teaches embodiments in Table 4 where a polyisocyanurate foam formulation comprising 30.1 wt% polyester polyol, 57.5 wt% polymeric MDI, 0.9 wt% of potassium octoate, 0.1 wt% of potassium acetate, water, and n-pentane are reacted an a NCO:OH index of 2.75 to procure a foam exhibiting a density of 1.75-1.80 lb/cuft (¶ 50-51). No cyclopentane is used. While the isocyanate index and catalyst contents are outside the ranges claimed, Stowall teaches a preference for indexes ranging from 200-300 (¶ 17) and catalyst quantities spanning 0.001-5 wt% (¶ 25). Thus, Stowall is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Stowall suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Stowall. See MPEP 2123.
Stowall teaches the blowing agent is a mixture of water and physically active hydrocarbon blowing agent, the latter preferably being n-pentane, isopentane, or mixtures thereof (¶ 34). Stowall differs from the subject matter claimed in that the particular 70:30 isopentane:n-pentane ratio is not described. Letts also pertains to the production of polyisocyanurate insulation foams (Abstract) and notes particular blends of isopentane and n-pentane give insulation boards with useful insulating efficiency and not susceptible to dimensional instability concerns associated with cyclopentane (Col. 2, Lines 7-20). It would have been obvious to one of ordinary skill in the art to utilize the isopentane/n-pentane mixtures of Letts within the polyisocyanurate foam compositions of Stowall because doing so would provide useful insulating efficiency without susceptability to dimensional instability that is associated with cyclopentane as taught by Letts.
Letts teaches the ratio between isopentane and n-pentane is preferably 2.7:1 to 2.3:1 (Col. 4, Line 44), equivalent to 73:27 to 70:30. Pentane and isopentane both have a boiling point of at least 20 degrees C (¶ 71 of the specification). Letts teaches the mixture of n-pentane and isopentane should be used in quantities spanning 10-40 parts per hundred polyol (Col. 5, Lines 11-16), which in the context of Stowall’s Table 4 composition is equivalent to roughly 3.0-12.1 wt%. Therefore, the combination of references is seen to suggest blowing agent quantities that overlap the concentrations claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since the prior art suggests using an identical blowing agent composition to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, it is noted Letts expressly teaches substantially the same hydrocarbon blowing agent combination of 2.7:1 to 2.3:1 isopentane:pentane (Col. 4, Line 44), equivalent to 73:27 to 70:30. Letts expressly teaches the blowing agent composition give useful insulating efficiency despite the substantial absence of cyclopentane, which is known to deleteriously impact long-term R values (Col. 2, Lines 7-20; Col. 1, Lines 35-44). Moreover, the combination of reference is suggestive of foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. Given the combination of references suggests foams of the same composition with the same blowing agents and is also suggestive of favorable long-term thermal insulation characteristics, it is concluded there would be expectation that the same long-term thermal insulation characteristics, inclusive of LTTR properties, would necessarily flow from the combination of references in the absence of evidence to the contrary.
Claims 22-24, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. 10,428,170) in view of Lee (Polymeric Foams: Mechanisms and Materials).
Regarding Claim 22-24, 30, and 40, Singh teaches polyisocyanurate foams (Abstract) and describes Examples where polyisocyanurate faced foam laminates comprising rigid foam are prepared via reacting a polyisocyanurate foam-forming composition comprising aromatic polyester polyol, polymeric MDI, a blowing agent comprising water and a mixture of n-pentane and isopentane (Col. 10, Lines 20-64; see materials spanning Col. 8, Line 64 to Col. 10, Line 16 and the foam formulations of Tables 1-6). Singh teaches creating foam laminates in a mold lined on both sides with facer (Col. 10, Lines 30-40), therefore suggesting facing material adhered to surfaces of rigid foam. See also Col. Lines 56-59 where Singh discusses various foam laminates with facing materials. 
Singh describes particular embodiments comprising 30.8 wt% aromatic polyester polyol, 59.6 wt% polymeric MDI, water, 3.34 wt% of n-pentane, and 3.34 wt% of isopentane (~6.7 wt% total) reacted at a NCO:OH index of 2.11 to achieve a foam having a core density of 1.69 lb/ft3 (see Example 27 of Table 5; Col. 10, Lines 50-51). Cyclopentane is not present. 
While the above composition does not satisfy the blowing agent / catalyst concentration requirements of claim 22, Singh teaches 2-20 wt% of hydrocarbon blowing agent that can be a blend of isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23). Singh teaches a combination of first catalyst of carboxylate salts and second catalyst of tertiary amine is used, whereby molar ratio of first catalyst to second catalyst is less than about 1.5, preferably less than about 1.0 (Abstract; Col. 7, Lines 24-25) and whereby the first catalyst can be a combination of potassium octoate and potassium acetate (see for instance Example 6). The molar quantity of second catalyst can be as high as 29.68 mmol / 100 gram (Table 5). Thus, Singh is seen to infer that less than roughly 29.68 mmol of first catalyst, such as potassium octoate/acetate, can be used relative to 100 g of composition. Given the known molecular weights of potassium octoate (182.3) and potassium acetate (98.2), Singh is seen to suggest overlapping ranges (for instance, 29.68 mmol of potassium acetate relative to 100 g of composition is roughly 2.9 wt%; 29.68 mmol of potassium octoate relative to 100 g of composition is roughly 5.4 wt%).  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh describes the same blowing agents being used in combination to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, Singh describes foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. Since Singh suggests foams that appear to be no different in structure than what is claimed, it is concluded such foams would necessarily exhibit the LTTR properties claimed in the absence of evidence to the contrary.
Singh indicates such foams are useful for the building industry (Col. 1, Line 24 to Col. 2, Line 15), but differs from the subject matter claimed in that a preferred foam thickness is not described. Lee discusses polyisocyanurate foam laminates used in the building/construction industry (see “Introduction”). Lee teaches thicknesses of 2-20 cm (equivalent to about 0.8-7.9 inches) are typical for roof/building panels (see section 7.3.2.4). Accordingly, it would have been obvious to one of ordinary skill in the art to create foam panels from Singh’s polyisocyanurate foams having thicknesses spanning about 0.8-7.9 inches because doing so would result in insulation panels with thicknesses useful for the building/construction industry as taught by Lee. Alternatively, Lee teaches polyisocyanurate foams are ideally suited for insulation panels since they require the smallest thickness of all available insulation materials to achieve a desired thermal insulation performance (Page 280). It seems clear that the thickness of polyisocyanurate foam layer in insulation panels is an art-recognized result effective variable since changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable polyisocyanurate foam thicknesses within the scope of the present claims so as to produce desirable insulation characteristics in building panels.
Claims 22-24, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. 10,428,170) in view of Letts (U.S. Pat. No. 7,612,120) and Lee (Polymeric Foams: Mechanisms and Materials).
Regarding Claim 22-24, 30, and 40, Singh teaches polyisocyanurate foams (Abstract) and describes Examples where polyisocyanurate faced foam laminates comprising rigid foam are prepared via reacting a polyisocyanurate foam-forming composition comprising aromatic polyester polyol, polymeric MDI, a blowing agent comprising water and a mixture of n-pentane and isopentane (Col. 10, Lines 20-64; see materials spanning Col. 8, Line 64 to Col. 10, Line 16 and the foam formulations of Tables 1-6). Singh teaches creating foam laminates in a mold lined on both sides with facer (Col. 10, Lines 30-40), therefore suggesting facing material adhered to surfaces of rigid foam. See also Col. Lines 56-59 where Singh discusses various foam laminates with facing materials. 
Singh describes particular embodiments comprising 30.8 wt% aromatic polyester polyol, 59.6 wt% polymeric MDI, water, 3.34 wt% of n-pentane, and 3.34 wt% of isopentane (~6.7 wt% total) reacted at a NCO:OH index of 2.11 to achieve a foam having a core density of 1.69 lb/ft3 (see Example 27 of Table 5; Col. 10, Lines 50-51). Cyclopentane is not present. 
While the above composition does not satisfy the blowing agent / catalyst concentration requirements of claim 22, Singh teaches 2-20 wt% of hydrocarbon blowing agent that can be a blend of isopentane and n-pentane at a ratio of 80:20 to 20:80 (Col. 4, Lines 47-58; Col. 5, Lines 9-23). Singh teaches a combination of first catalyst of carboxylate salts and second catalyst of tertiary amine is used, whereby molar ratio of first catalyst to second catalyst is less than about 1.5, preferably less than about 1.0 (Abstract; Col. 7, Lines 24-25) and whereby the first catalyst can be a combination of potassium octoate and potassium acetate (see for instance Example 6). The molar quantity of second catalyst can be as high as 29.68 mmol / 100 gram (Table 5). Thus, Singh is seen to infer that less than roughly 29.68 mmol of first catalyst, such as potassium octoate/acetate, can be used relative to 100 g of composition. Given the known molecular weights of potassium octoate (182.3) and potassium acetate (98.2), Singh is seen to suggest overlapping ranges (for instance, 29.68 mmol of potassium acetate relative to 100 g of composition is roughly 2.9 wt%; 29.68 mmol of potassium octoate relative to 100 g of composition is roughly 5.4 wt%).  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Singh suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Singh. See MPEP 2123.
To the extent that a particular 70:30 ratio is not sufficiently described, Letts also pertains to the production of polyisocyanurate insulation foams (Abstract) and notes particular blends of isopentane and n-pentane give insulation boards with useful insulating efficiency and not susceptible to dimensional instability concerns associated with cyclopentane (Col. 2, Lines 7-20). It would have been obvious to one of ordinary skill in the art to utilize the isopentane/n-pentane mixtures of Letts within the polyisocyanurate foam compositions of Singh ‘962 because doing so would provide useful insulating efficiency without susceptability to dimensional instability that is associated with cyclopentane as taught by Letts. 
Letts teaches the ratio between isopentane and n-pentane is preferably 2.7:1 to 2.3:1 (Col. 4, Line 44), equivalent to 73:27 to 70:30. Accordingly, the combination of references suggests overlapping ranges with respect to blowing agent ratios and concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the prior art suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the prior art. See MPEP 2123.
Although not describing the condensation temperature of the blowing agent, the instant specification clearly indicates at ¶ 116 “It is apparent from Table 8 that the most suitable blend of blowing agents to make the second polyisocyanurate faced foam laminate at the targeted density would include isopentane as the primary blowing agent in combination with n-pentane since this mixture allows the highest total blowing agent concentration in the foam with a targeted core density of about 1.68 lb/ft3 where condensation of the blowing agent composition would not occur above the optimal foam insulation mean temperature inflection temperature range between 40 °F. (4.4 °C.) and 30 °F. (-1.1 °C.)”. Since Singh describes the same blowing agents being used in combination to create foams of the same density, it is concluded such blowing agents necessarily exhibit condensation within the claimed temperature range absent evidence to the contrary. 
Although not describing LTTR values, Singh describes foams using the same type of polyol (aromatic polyester polyol), the same polyisocyanate (polymeric MDI), and the same blowing agents (a mixture of water, n-pentane, and iso-pentane) in the same concentrations as claimed/described in the present application to procure polyisocyanurate foams having the same density. It is also noted Letts expressly teaches substantially the same hydrocarbon blowing agent combination of 2.7:1 to 2.3:1 isopentane:pentane (Col. 4, Line 44), equivalent to 73:27 to 70:30. Letts expressly teaches the blowing agent composition give useful insulating efficiency despite the substantial absence of cyclopentane, which is known to deleteriously impact long-term R values (Col. 2, Lines 7-20; Col. 1, Lines 35-44). Given the combination of references suggests foams of the same composition with the same blowing agents and is also suggestive of favorable long-term thermal insulation characteristics, it is concluded there would be expectation that the same long-term thermal insulation characteristics, inclusive of LTTR properties, would necessarily flow from the combination of references in the absence of evidence to the contrary.
Singh indicates such foams are useful for the building industry (Col. 1, Line 24 to Col. 2, Line 15), but differs from the subject matter claimed in that a preferred foam thickness is not described. Lee discusses polyisocyanurate foam laminates used in the building/construction industry (see “Introduction”). Lee teaches thicknesses of 2-20 cm (equivalent to about 0.8-7.9 inches) are typical for roof/building panels (see section 7.3.2.4). Accordingly, it would have been obvious to one of ordinary skill in the art to create foam panels from Singh’s polyisocyanurate foams having thicknesses spanning about 0.8-7.9 inches because doing so would result in insulation panels with thicknesses useful for the building/construction industry as taught by Lee. Alternatively, Lee teaches polyisocyanurate foams are ideally suited for insulation panels since they require the smallest thickness of all available insulation materials to achieve a desired thermal insulation performance (Page 280). It seems clear that the thickness of polyisocyanurate foam layer in insulation panels is an art-recognized result effective variable since changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable polyisocyanurate foam thicknesses within the scope of the present claims so as to produce desirable insulation characteristics in building panels.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
With respect to Singh, Applicant argues the reference fails to describe catalysts being used within the claimed amounts. Applicant reasons increasing the amount of metal carboxylate catalysts within Example 27 is unfeasible since doing so would violate the first catalyst/second catalyst ratios required by Singh. This is not found persuasive. The amount of “first catalyst” within Singh is not solely limited to 5.60 mmol / 100 g. Rather, Singh indicates the amount of such catalysts can as high as 29.68 mmol / 100 gram (Table 5). Accordingly, Singh is suggestive of metal carboxylate catalyst contents that would overlap those claimed for reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764